Citation Nr: 0114517	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-19 664	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 RO decision, which denied the 
veteran's claim of service connection for a left knee 
disability.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).

In assisting the veteran to develop his claim for entitlement 
of service connection for a left knee disability, VA must 
make reasonable efforts to obtain any outstanding medical 
records, which have been identified by the veteran.  During 
his January 2001 hearing, the veteran in this case indicated 
that prior to relocating to Orlando, Florida, he was treated 
by a physician in Puerto Rico.  Although the veteran has not 
yet provided the physician's name, he has indicated that his 
mother is still treated by this physician.  As such, is 
appears that the physician's identity could be obtained.  The 
veteran also indicated that the physician in Puerto Rico took 
x-rays of his knee, as well as suggesting that the veteran 
undergo surgery.  Currently, there is no indication in the 
claims file that an attempt has been made to obtain records 
from the physician in Puerto Rico, which might be pertinent 
to the bases or denial of this claim.  As such a reasonable 
effort should be made to attempt to obtain any possibly 
outstanding medical records from Puerto Rico.  In regards to 
treatment in Orlando, Florida, the veteran has advised that 
he visits the VA.  Since VAMCs are within the Secretary's 
control and could reasonably be expected to be part of the 
record, they are deemed to be constructively part of the 
record on appeal and must be obtained.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Fulfillment of the statutory duty to assist also requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability and (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See VCAA at § 3 (to be codified at 38 U.S.C. 
§ 5103A)..

The veteran in this case has brought forth credible medical 
evidence of a left knee disability, which was possibly 
manifested by an in-service injury.  According to the 
veteran, he sustained his knee injury as the result of 
jumping out of a helicopter in service.  He also indicated 
that he received treatment from a flight surgeon, Dr. R.C., 
M.D.  In a written statement Dr. R.C. subsequently advised 
that he did in fact treat the veteran for a non-penetrating 
injury to one of his knees while in service.  He also 
indicated that he had cautioned the veteran regarding future 
problems he might have with his knee.  In January 2001, the 
veteran testified that his life was in fact severely affected 
by the pain that he has in his left knee.

Based on the veteran's above-referenced statements in 
conjunction with those of Dr. R.C., VA's duty to assist has 
been triggered.  In this regard, a VA examination is 
subsequently necessary in order to obtain sufficient medical 
evidence for VA to make a determination on the veteran's 
claim.  See Falzone v. Brown, 8 Vet.App. 398, 404-04 (1995); 
Harvey v. Brown, 6 Vet.App. 390, 393 (1994); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In particular, an examination 
is warranted to assist in resolving the nature and etiology 
of any left knee disabilities the veteran may have.  Lastly, 
the examination should take into account the veteran's record 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.  The RO should request 
the veteran's assistance in providing 
information sufficient to locate such 
records.  If any such records are 
unavailable, the reasons for the 
unavailability should be documented in 
accordance with the proper procedures 
under the Veterans Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA orthopedic 
examination to determine the nature, 
severity, and etiology of any left knee 
disabilities he may have.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The examiner must have an 
opportunity to review the entire claims 
folder, to include the veteran's service 
medical records and a copy of this 
remand.  After reviewing the available 
medical records and examining the 
veteran, the examiner should respond 
specifically to each of the following 
item/s:

(1.)  The examiner should state as 
precisely as possible the diagnosis of 
all left knee disabilities the veteran 
currently has.

(2.)  For each diagnosis reported in the 
above response, the examiner should state 
a medical opinion as to the date of onset 
of such.

(3.)  For each identified left knee 
disability, the examiner should indicate 
whether it is at least as likely as not 
that such is etiologically related to any 
disease or injury the veteran had in 
service, including his claimed in-service 
knee injury sustained as the result of 
jumping out of a helicopter.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




